BOARDMAN, Acting Chief Judge.
The final judgment against appellant, the Florida Department of Transportation (DOT), is affirmed. There was evidence that the intersection accident was caused in part by the absence of a stop-ahead sign which was dictated by the Manual on Uniform Traffic Control Devices for Streets and Highways adopted by appellant and which was even included in appellant’s construction drawings. The trial court’s award of costs and post judgment interest was correct under our decision in State Department of Transportation v. Knowles, 388 So.2d 1045 (Fla.2d DCA 1980), which followed State Board of Regents v. Yant, 360 So.2d 99 (Fla. 1st DCA), cert. denied, 364 So.2d 892 (Fla.1978), and we decline to recede from Knowles notwithstanding the conflicting opinion in Berek v. Metropolitan Dade County, 396 So.2d 756 (Fla.3d DCA 1981). The remaining points raised by the DOT have been considered and are also without merit.
AFFIRMED.
GRIMES and DANAHY, JJ., concur.